                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION


UNITED STATES OF AMERICA,           )
                                    )                  Criminal No.: 6:19-MJ-00126
vs.                                 )
                                    )
                                    )
                                    )
KATRINA MARIE ALIFF                 )
____________________________________)

         PRELIMINARY MOTION TO SUPPRESS AND MOTION FOR LEAVE
          TO FILE ADDITIONAL GROUNDS TO SUPPRESS AFTER COURT
      RULES ON PENDING MOTIONS AND DISCOVERY HAS BEEN COMPLETED

       NOW COMES the Defendant, and moves this Honorable Court for an Order to suppress

as evidence any and all physical objects, pre-arrest and post-arrest statements of the Defendant,

and any and all other physical evidence which was obtained by the government as a result of any

illegal interrogation or an illegal arrest of the Defendant or an illegal search and seizure of

certain items by the government, all in violation of the Fourth, Fifth and Sixth Amendments to

the United States Constitution.

       The Defendant's motion is made pursuant to Rule 12 (b) (3) and Rule 12 (d) (2), of the

Federal Rules of Criminal Procedure in conjunction with Rule 16 (1) (A). Defendant does not at

this time have sufficient information to make more specific his motion to suppress inasmuch as

the government has not released information pursuant to Defendant's motion for discovery, but

upon further investigation and further compliance with that request the Defendant hopefully will

have sufficient information upon which to file a supplement to the motion to suppress.

       Furthermore, at this time the Defendant is not aware of what authority the Government


                                                  1
used to search the Defendant or his residence to make the Motion more definite and certain.

       Furthermore, the Defendant has not been apprised of any oral or written statements made

by the Defendant to more fully address any grounds of suppression.

       WHEREFORE, Defendant prays as follows:

       That the Court grant this motion to suppress evidence now in the possession of the United

       States Government;

       That the Court grant a hearing on the Defendant's motion;

       That the Defendant be allowed to amend and supplement this motion as new facts become

       available; and

       For such other and further relied as this Honorable Court deems just and proper.

                                                    Respectfully submitted,


                                                    s/S. Harrison Saunders, VI______
                                                    S. Harrison Saunders, VI
                                                    3104 Devine Street
                                                    Columbia, South Carolina 29205
                                                    Harrison@HSaundersLaw.com
                                                    (803) 779-6333 Facsimile: (803) 724-2601

                                                    ATTORNEY FOR THE DEFENDANT
                                                    FEDERAL ID #: 9122


Columbia, South Carolina

September 20, 2019




                                               2
